     Case 1:20-cv-00011-KD-N Document 7 Filed 07/20/20 Page 1 of 1                    PageID #: 22


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DAVID DEWAYNE WHITT,                                   )
     Plaintiff,                                        )
                                                       )
v.                                                     )         CIVIL ACTION 1:20-00011-KD-N
                                                       )
KAY IVEY, et al.,                                      )
     Defendants.                                       )


                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated May 27, 2020 is ADOPTED as the opinion of this Court. As

such, it is ORDERED that Plaintiff's action is DISMISSED without prejudice pursuant to Fed.R.Civ.P.

Rule 41(b) as no other lesser sanction will suffice.


       DONE and ORDERED this the 20th day of July 2020.


                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE
